IN THE SUPREME COURT OF IOWA
                               No. 16–0625

                         Filed September 2, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DEBORAH LYNN JOHNSON,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance   commission    recommends    the   suspension   of   an

attorney’s license for thirty days for the violation of ethical rules.

LICENSE SUSPENDED.



      Tara M. van Brederode and Elizabeth Quinlan, Des Moines, for

complainant.



      David L. Brown of Hansen, McClintock & Riley, Des Moines, for

respondent.
                                      2

MANSFIELD, Justice.

      An Iowa attorney engaged in an intimate relationship with one of

her clients whom she was representing in several criminal and civil

matters.   When their relationship was discovered, the attorney self-

reported her conduct and withdrew from representation of the client.

The Iowa Supreme Court Attorney Disciplinary Board charged her with

violations of Iowa Rules of Professional Conduct 32:1.8(j) (sexual

relationship with a client) and 32:8.4(d) (conduct prejudicial to the

administration of justice).

      The parties reached a factual stipulation, agreed that the charged

violations had occurred, and jointly proposed a thirty-day suspension as

a sanction. The Grievance Commission considered the matter without a

hearing and concluded the attorney had violated both rules.            The

commission recommended the attorney’s license be suspended for thirty

days. Upon our de novo review, we conclude that the attorney violated

rule 32:1.8(j). We do not find a violation of rule 32:8.4(d). We agree with

the commission’s recommended sanction and suspend the attorney’s

license to practice law for thirty days.

      I. Background Facts and Proceedings.

      Deborah Lynn Johnson is a solo practitioner in Altoona. She was

admitted to the Massachusetts bar in 2001 and worked several years at

an insurance defense firm in Boston. In 2004, she moved to Iowa and

was admitted to the Iowa bar. Beginning in 2006, Johnson practiced at

a firm in Newton. When that firm closed in 2010, Johnson opened her

own law office. As a substantial part of her practice, Johnson represents

indigent defendants by court appointment.

      In May 2011, Johnson was appointed to represent John Doe in a

child-in-need-of-assistance (CINA) matter. Doe was incarcerated at the
                                     3

time. The matter was resolved later that year. Johnson next saw Doe at

the Jasper County Courthouse in January 2013, after Doe had been

released from prison. The two of them spoke briefly.

      In the spring of 2013, Doe contacted Johnson with some

guardianship questions.      Soon thereafter, Johnson was appointed to

represent Doe at his request in a criminal case. She was later appointed

to   represent   him   in   approximately   eight   other   criminal   cases.

Additionally, Johnson handled several civil matters for Doe pro bono.

      In mid-January 2014, while Johnson was representing Doe on a

number of these matters, she and Doe began to have an intimate

relationship.    Johnson and Doe are not married to one another.          On

March 4, while the relationship was still ongoing, Doe was arrested on

federal charges. The case involved a confidential informant (CI), whose

identity was known to Doe. While being held in the Polk County Jail,

Doe asked Johnson to call Doe’s former girlfriend and tell her to “stay

away from [the CI].” Johnson did call the former girlfriend and passed

along the message. She did not furnish any other details or answer any

questions.

      Doe’s detention hearing on the federal charges took place on March

7. Johnson attended the hearing. During the hearing, the CI’s name

came up several times.      A Federal Bureau of Investigation (FBI) agent

testified that Doe was a member of a prison gang. Johnson had no prior

knowledge of the gang or Doe’s affiliation with it.     That evening, Doe

asked Johnson to contact a friend of his and give him the CI’s name.

Johnson spoke with the friend and told him that Doe was being held on a

federal weapons charge in the Polk County Jail, but she did not pass

along the name of the CI.
                                     4

      On March 6 and 9, Doe made monitored and recorded phone calls

from the jail to Johnson.      A few days later, FBI agents appeared at

Johnson’s law office.    They asked about her relationship with Doe.

Initially, Johnson said, “He is my client, we are friends, we go out to

lunch and to [Alcoholics Anonymous] meetings.”          The FBI agents

indicated they did not believe this statement. They told Johnson that jail

personnel from the Polk County Jail had seen Johnson and Doe’s

interactions and listened to the recorded phone calls between them.

Based on these observations, the jail officials had come to believe that

Johnson and Doe maintained a personal relationship and had notified

the FBI of their suspicions.    The FBI agents told Johnson they were

concerned that her relationship with Doe could threaten the safety of

their CI.   Johnson then admitted that her relationship with Doe was

“more than attorney/client/friend.” The agents told Johnson she would

no longer be allowed unrestricted access to Doe at the jail. Johnson did

not object. The agents also advised Johnson that the gang to which Doe

allegedly belonged was very dangerous. Johnson agreed to inform the

FBI if she learned anything that might jeopardize the safety of their CI.

She later sent several text messages to the FBI about information she

received.

      On March 12, Johnson received a letter from the Jasper County

Attorney’s office asking her to withdraw from Doe’s four pending criminal

matters because of a “personal conflict.” The letter also requested she

abstain from representing Doe in any future criminal cases.      Johnson

responded by agreeing to withdraw after informing Doe. That same day

she contacted Doe and told him she would be withdrawing from his

pending criminal and civil matters. Johnson filed motions to withdraw in

all six cases. Johnson arranged for another attorney to take over Doe’s
                                     5

civil cases pro bono. The court appointed new counsel for Doe in the

criminal matters on March 24.

      Johnson also telephoned an employee of the Board on March 13 or

14 and “self-reported that she had been involved in an intimate

relationship with Doe while representing him in State court matters.” On

July 9, she sent a detailed letter to the Board. In the letter, she admitted

that the relationship between her and Doe had become “personal in

nature” in January 2014.        “During that time, [she] continued to

represent [Doe] on the four criminal actions . . . the two civil custody

actions and the second civil petition for relief from domestic abuse.” She

acknowledged that she should have withdrawn and self-reported her

conduct immediately upon the initiation of the intimate relationship with

Doe. Her failure to do so “was wrong.” She stated that her “professional

relationship with [Doe], and the friendship and relationship that

developed, became blurred and [she] made an error in judgment.”

      Johnson began seeing a therapist in late March.             She was

prescribed anti-depressants. Around that same time, Johnson notified a

district court judge that she wanted to be temporarily removed from the

list of attorneys available for court appointments. On June 26, when a

long-term client requested Johnson, she advised the court that she was

willing to accept court appointments again.

      On July 8, 2015, the Board filed a complaint against Johnson

alleging that she had engaged in sexual relations with a client in violation

of Iowa Rule of Professional Conduct 32:1.8(j) and conduct that was

prejudicial to the administration of justice in violation of rule 32:8.4(d).

Johnson answered and initially denied she had engaged in sexual

relations with Doe.   Later, the Board and Johnson submitted a joint

stipulation pursuant to Iowa Court Rule 35.9, waiving the required
                                    6

formal hearing. According to the stipulation, “Johnson was representing

Doe . . . pro bono when they began an intimate relationship in mid-

January 2014.”     The parties agreed that Johnson had violated rules

32:1.8(j) and 32:8.4(d).   As a sanction, the parties jointly proposed a

thirty-day suspension.

      The matter was submitted to the commission for its consideration

without a hearing on the basis of the stipulation. The parties did not file

briefs.   On April 11, 2016, the commission issued its findings and

recommendation.      The commission found that both violations were

factually supported and recommended that Johnson’s license be

suspended for thirty days.

      II. Standard of Review.

      Our review of attorney disciplinary proceedings is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Blessum, 861 N.W.2d 575, 582 (Iowa

2015).    We respectfully consider the findings and recommendations of

the commission but are not bound by them.         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169, 171 (Iowa 2013).        The

Board must prove its allegations of attorney misconduct by a convincing

preponderance of the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Moothart, 860 N.W.2d 598, 603 (Iowa 2015). “This standard is more

demanding than proof by preponderance of the evidence, but less

demanding than proof beyond a reasonable doubt.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Ouderkirk, 845 N.W.2d 31, 33 (Iowa 2014).

      When the parties enter into a stipulation, as here, they are bound

by the stipulated facts, which we interpret with reference to their subject

matter and in light of the surrounding circumstances and the whole

record. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Haskovec, 869 N.W.2d
7

554, 557 (Iowa 2015). We are not bound by stipulations as to ethical

violations or the appropriate sanction. Id.

      III. Ethical Violations.

      A. Rule 32:1.8: Sexual Relations with a Client.           Iowa Rule of

Professional Conduct 32:1.8(j) provides, “A lawyer shall not have sexual

relations with a client, or a representative of a client, unless the person is

the spouse of the lawyer or the sexual relationship predates the initiation

of the client–lawyer relationship.”    The rule forbids such relationships

even if the relationship is consensual. See Iowa R. Prof’l Conduct 32:1.8

cmt. 17 (“[T]his rule prohibits the lawyer from having sexual relations

with a client regardless of whether the relationship is consensual and

regardless of the absence of prejudice to the client.”).

      This prohibition exists for several reasons. For one thing, as the

rule comment explains, “such a relationship presents a significant

danger that, because of the lawyer’s emotional involvement, the lawyer

will be unable to represent the client without impairment of the exercise

of independent professional judgment.”        Id.   Our caselaw deems “a

conflict between the client’s interest and the attorney’s personal interests

[to be] inherent in such situations.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Monroe, 784 N.W.2d 784, 788–89 (Iowa 2010).

      Also, the comment notes that a sexual relationship between client

and attorney “is almost always unequal” and “can involve unfair

exploitation of the lawyer’s fiduciary role.” Iowa R. Prof’l Conduct 32:1.8

cmt. 17.   We have said that “the professional relationship renders it

impossible for the vulnerable layperson to be considered ‘consenting’ ” to

the sexual relationship.     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Marzen, 779 N.W.2d 757, 760 (Iowa 2010) (quoting Iowa Supreme Ct. Bd.

of Prof’l Ethics & Conduct v. Furlong, 625 N.W.2d 711, 714 (Iowa 2001));
                                    8

see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morrison, 727 N.W.2d
115, 118 (Iowa 2007) (discussing the prior version of the rule in the Code

of Professional Responsibility and delineating four separate reasons for

it).

       When considering alleged violations of this rule and its precursor,

we have repeatedly stated that “[p]rofessional responsibility involves

many gray areas, but sexual relationships between attorney and client is

not one of these.    Such conduct is clearly improper.”     Morrison, 727
N.W.2d at 118 (quoting Furlong, 625 N.W.2d at 714); see also Monroe,
784 N.W.2d at 790 (“There is no gray area with respect to the prohibition

of such conduct, no nuance subject to differing interpretations.”); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McGrath, 713 N.W.2d 682, 703 (Iowa

2006).

       Johnson admits she violated rule 32:1.8(j).       The Board and

Johnson stipulated to the fact that Johnson and Doe began an intimate

relationship in January 2014, well after Johnson commenced her

representation of Doe in several matters. This relationship does not meet

either exception to the rule—i.e., it did not predate the initiation of the

client–lawyer relationship, and Doe is not Johnson’s spouse. See Iowa R.

Prof’l Conduct 32:1.8(j). Accordingly, we find that Johnson violated rule

32:1.8(j).

       B. Rule 32:8.4(d): Conduct Prejudicial to the Administration

of Justice. Next, we must address whether Johnson engaged in conduct

that violated Iowa Rule of Professional Conduct 32:8.4(d).     Under this

rule, “[i]t is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice.”    Iowa R.

Prof’l Conduct 32:8.4(d). In determining whether a violation of this rule

occurred, “[t]he dispositive inquiry is whether ‘the attorney’s act[s]
                                    9

hampered the efficient and proper operation of the courts or of ancillary

systems upon which the courts rely.’ ”         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kingery, 871 N.W.2d 109, 121 (Iowa 2015) (second

alteration in original) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Steffes, 588 N.W.2d 121, 123 (Iowa 1999)). A violation of rule

32:1.8(j) does not result in a per se violation of rule 32:8.4(d).    See

Monroe, 784 N.W.2d at 789.

      Our   decisions   “have   consistently   held   that   an   attorney

representing a client violates rule 32:8.4(d) when his misconduct results

in additional court proceedings or causes court proceedings to be delayed

or dismissed.” Rhinehart, 827 N.W.2d at 180; see Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Silich, 872 N.W.2d 181, 192 (Iowa 2015) (“Silich’s

omissions and poor communication with his clients necessitated three

additional court hearings.”); Kingery, 871 N.W.2d at 121 (“Kingery’s

neglect of her criminal matters caused numerous delays in the judicial

process . . . .”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Baldwin, 857
N.W.2d 195, 212–13 (Iowa 2014) (noting that “wasting court resources”

was prejudicial to the administration of justice); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 463 (Iowa 2014)

(“McGinness caused the district court to schedule a completely

unnecessary hearing about a collateral matter completely unrelated to

the merits of the underlying lawsuit. . . . [H]e plainly impaired the

efficient operation of the court system and caused a waste of judicial

resources.”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 841
N.W.2d 114, 124 (Iowa 2013) (“Dolezal’s refusal to turn over the Carter

file necessitated multiple hearings between 2011 and 2013.”); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837 N.W.2d 659, 673

(Iowa 2013) (“Kennedy’s actions (or more accurately inactions) led to
                                          10

protracted and otherwise unnecessary proceedings . . . .”); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Stowers, 823 N.W.2d 1, 15 (Iowa 2012)

(“Stowers’s emails violated the protective order and triggered a series of

unnecessary court proceedings, including rulings by the district court,

court of appeals, and this court. This constituted conduct prejudicial to

the administration of justice.” (Citation omitted.)).

       The commission’s finding of a rule 32:8.4(d) violation centers on

Johnson’s withdrawal in March 2014 from her pending Doe cases and

the court’s appointment of new counsel. Yet the record indicates that

the substitutions of counsel went quickly; Johnson herself recruited pro

bono replacement counsel in the civil matters.                 The record does not

disclose that any prior hearings had to be redone because of the

withdrawals. Moreover, had Johnson avoided a violation of rule 32:1.8(j)

by withdrawing from all representation of Doe before having an intimate

relationship with him, the same court-supervised withdrawals would

have been required. Thus, while Johnson’s relationship with her client

involved misconduct, we cannot agree that the misconduct in and of

itself necessitated additional court proceedings.             Identical withdrawals

would have been needed if Johnson had complied with rule 32:1.8(j). 1


       1The   commission reasoned, “Had Respondent not engaged in an intimate
relationship with Doe, she would not have had to withdraw from his criminal cases and
the district court would not have had to appoint new counsel.” This is true, but an
intimate relationship is not a violation by itself:
       [I]t should be clear that there is nothing in Rule 1.8(j) that seeks to
       prevent adults from commencing a sexual relationship at any time of
       their choosing. The point is instead that if a client–lawyer relationship
       already existed at the time that the sexual relationship began, the lawyer
       would be required to withdraw from the representation.
1 Geoffrey C. Hazard, Jr. et al., The Law of Lawyering § 13.37, at 13-91 fn.76 (4th ed.
2015). Rather, the violation consists of “sexual relations with a client.” Iowa R. Prof’l
Conduct 32:1.8(j) (emphasis added).
                                    11

      As previously noted, we rejected in Monroe “the proposition that a

sexual relationship between client and attorney is a per se violation of

rule 32:8.4(d).” 784 N.W.2d at 788. We did add that “a client–attorney

relationship compromised by a concurrent intimate relationship could

prompt acts or omissions by the attorney or client that would impede the

proper functioning of the court system for purposes of the client’s case.”

Id. at 789. Still, based on the record before us, Johnson’s compromised

attorney–client relationship did not cause any court delays. Instead, the

alleged rule 32:8.4(d) violation was based only on Johnson’s appropriate

and necessary attempts to remedy her rule 32:1.8(j) violation. That is

not enough. A different situation might well be presented if Johnson had

not withdrawn promptly and with minimal disruption or if Johnson’s

continuing representation of Doe while in an intimate relationship with

him had resulted in a wasteful duplication of court proceedings to a

significant degree.

      For these reasons, we conclude that Johnson did not violate rule

32:8.4(d).

      IV. Sanction.

      Having found that Johnson violated rule 32:1.8(j), we must now

determine the appropriate sanction. “There is no standard sanction for a

particular type of misconduct, and though prior cases can be instructive,

we ultimately determine an appropriate sanction based on the particular

circumstances of each case.” Blessum, 861 N.W.2d at 591 (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847 N.W.2d 428, 435 (Iowa

2014)). We take into account

      [t]he nature of the violations, the attorney’s fitness to
      continue in the practice of law, the protection of society from
      those unfit to practice law, the need to uphold public
      confidence in the justice system, deterrence, maintenance of
                                    12
        the reputation of the bar as a whole, and any aggravating or
        mitigating circumstances.

Moothart, 860 N.W.2d at 615 (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Van Ginkel, 809 N.W.2d 96, 108 (Iowa 2012)).        We respectfully

consider the commission’s recommended sanction, but we remain free to

impose a greater or lesser sanction. McGinness, 844 N.W.2d at 463–64.

        “Our past cases reveal a broad range of discipline for attorneys

who engage in sexual relations with a client. This range is between a

public reprimand and a lengthy period of suspension from the practice of
law.”    Marzen, 779 N.W.2d at 767.         The presence of aggravating

circumstances in a case will merit the imposition of a more substantial

sanction. See id.

        We have levied more severe sanctions in cases involving multiple

clients or clients who were particularly vulnerable. See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Bowles, 794 N.W.2d 1, 3–4, 7–8 (Iowa 2011)

(imposing a suspension of at least eighteen months on an attorney who

had engaged in a sexual relationship with a client who had recently been

discharged from a mental health facility and relied on a false affidavit in

the disciplinary proceedings); Marzen, 779 N.W.2d at 768–69 (imposing a

suspension of at least six months on an attorney who had a sexual

relationship with a vulnerable client he represented in an involuntary

commitment proceeding); Furlong, 625 N.W.2d at 712, 714 (suspending

an attorney’s license for at least eighteen months where the attorney’s

sexual advances were “uninvited and unwelcome” and he had sexually

harassed two other clients); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Hill, 540 N.W.2d 43, 45 (Iowa 1995) (suspending for no less

than twelve months the license of an attorney who made “unwelcome

sexual advances” towards a client and who had previously been
                                           13

disciplined with a three-month suspension for having sexual relations

with a client). 2

       In a recent case, we suspended an attorney for a minimum of

thirty months when his “actions show[ed] a specific pattern of conduct

with respect to a number of victims.” Moothart, 860 N.W.2d at 617. The

attorney not only had had sexual relations with two clients; he had

sexually harassed five women including four clients. Id. at 607–14, 616

(“The pattern and extent of Moothart’s conduct is an unprecedented set

of facts . . . .”). We also noted that the client–victims were all in “difficult,

stressful situations,” rendering them particularly vulnerable. Id. at 617.

       Other aggravating circumstances that have led to the imposition of

greater      sanctions    include     sex-for-fees      arrangements        or    sexual

relationships accompanied by sexual harassment or physical abuse. See

Blessum, 861 N.W.2d at 580, 595 (suspending for at least eighteen

months the license of an attorney who had engaged in sexual

relationship with client and then physically assaulted her, causing her

physical and emotional harm); McGrath, 713 N.W.2d at 703–04 (imposing

a suspension of at least three years on an attorney who established a

sex-for-fees arrangement with a dissolution client and attempted to get

another client to agree to the same arrangement).



       2We   first adopted an attorney disciplinary rule prohibiting sexual relations with
a client in 1995 as part of the Iowa Code of Professional Responsibility for Lawyers. See
Iowa Code of Prof’l Responsibility DR 5—101(B) & EC 5-25 (1995). In 2005, the Iowa
Rules of Professional Conduct, including rule 32:1.8(j), went into effect and replaced the
former Code. We therefore focus our attention on cases decided since 1995. Prior to
that time, sexual relationships with clients were not directly prohibited under our rules.
Cf. Comm. on Prof’l Ethics & Conduct of Iowa State Bar Ass’n v. Durham, 279 N.W.2d
280, 282, 285 (Iowa 1979) (examining whether an attorney’s sexual contact with a
client at prison amounted to conduct that reflected adversely on her fitness to practice
law in violation of previous ethical rules).
                                     14

      We have imposed shorter suspensions of three months or less in

cases when the conduct is less egregious. See Morrison, 727 N.W.2d at

118, 120 (suspending an attorney’s license for a minimum of three

months when attorney engaged in sexual relations with one client in

dissolution proceedings). We agree with the commission that Johnson’s

violation “did not encompass the more egregious conduct that has

accompanied” many of our past cases under rule 32:8.1(j) or its

predecessor.   Morrison had, as an aggravating factor, the fact that the

attorney had previously been admonished for making a sexual advance

toward another client. Id. at 120. In Monroe, which did not have this

aggravating factor, we suspended an attorney’s license for thirty days.
784 N.W.2d at 792.

      The facts here are most comparable to those of Monroe. See id. at

791. Monroe had engaged in a relationship with his client that spanned

several weeks, but “the misconduct appear[ed] to be an isolated

occurrence, there being no evidence that Monroe had engaged in similar

transgressions in the past.” Id. Additionally, the commission observed

in that case “that Monroe ‘genuinely wanted to assist Ms. Doe, [but] lost

sight of the ethical boundaries’ governing his relationship with his

client.” Id. (alteration in original). The client did not harbor any ill will

toward Monroe and testified at the hearing that the relationship was not

coerced and she felt it was her decision to be in or out of the

relationship. Id. at 787. As noted, we suspended Monroe’s license for

thirty days. Id. at 792.

      In addition to reviewing our precedents, we also consider the

relevant aggravating and mitigating circumstances.           The fact that

Johnson represented Doe in family and criminal matters is an

aggravating circumstance.     See id. at 790.    “[C]lients are particularly
                                    15

vulnerable under these circumstances, and the possibility of harm,

especially when child custody matters are at stake, is high.”     Id. The

same aggravating circumstance was present in Monroe, where the

attorney was representing his client in a dissolution matter. See id. at

787.

       As mitigating factors, we note that Johnson has no prior history of

discipline and there have been no prior reports of similar or related

misconduct on her part. See Kingery, 871 N.W.2d at 122 (considering an

attorney’s “unblemished disciplinary record” as a mitigating factor).

Johnson did self-report her conduct and has expressed sincere remorse

for her actions. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bartley,

860 N.W.2d 331, 339 (Iowa 2015) (noting that self-reporting misconduct

“is normally a mitigating factor”); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Eslick, 859 N.W.2d 198, 202 (Iowa 2015) (“[R]emorse and cooperation

generally mitigate our sanction.”).      However, our consideration of

Johnson’s self-reporting must be tempered by the fact that Johnson self-

reported only after the FBI confronted her with evidence of the sexual

relationship, a relationship she initially denied. See, e.g., Bartley, 860
N.W.2d at 339 (“[M]itigation is lessened somewhat when the self-

reporting is at least in part motivated by knowledge that the law firm

would otherwise be reporting the violation.”).     Like Monroe, Johnson

performs a significant amount of pro bono work.         See Monroe, 784
N.W.2d at 791; see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles,

808 N.W.2d 431, 442 (Iowa 2012) (“Another significant mitigating factor

in this case is Boles’ admirable record of volunteer community service to

local youth programs and his extensive pro bono practice.”).      Johnson

also handles a substantial amount of reduced-fee work.            Johnson

submitted many letters into the record from former clients and fellow
                                    16

attorneys uniformly praising her competence and her dedication to her

clients.

      Johnson has sought counseling to address certain mental health

issues that may have contributed to her misconduct. See Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Stoller, 879 N.W.2d 199, 221 (Iowa 2016)

(“[We] consistently recognize seeking mental health or other substance

abuse treatment as a mitigating factor.”). And although the facts of this

case illustrate the potential dangers that can arise when a criminal

defense attorney develops too close a relationship with an incarcerated

client who is charged with serious crimes, there is no evidence here that

anyone suffered harm as a result.        See Monroe, 784 N.W.2d at 791

(noting the same mitigating circumstance); cf. Blessum, 861 N.W.2d at

595 (noting as an aggravating factor the physical and emotional harm

that the client suffered).

      After considering all of these points, we agree with the commission

that the appropriate sanction is the suspension of Johnson’s license to

practice law for thirty days.

      V. Conclusion.

      We suspend Johnson from the practice of law with no possibility of

reinstatement for thirty days. This suspension applies to all facets of the

practice of law.   See Iowa Ct. R. 34.23(3).    Johnson must notify her

clients in compliance with Iowa Court Rule 34.24.       The costs of this

action are taxed to Johnson.     See id. r. 36.24(1).   Unless the Board

objects, Johnson shall be automatically reinstated at the conclusion of

the suspension period provided she has paid all costs.             See id.

r. 34.23(2).

      LICENSE SUSPENDED.